16‐3657‐cv(L) 
     Serengeti Opportunities MM LP, et al. v. Am. Gen. Life Ins. Co. 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                           
                                             SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  22nd  day  of  December,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  GUIDO CALABRESI, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          EDWARD R. KORMAN, 
10                                  District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12    
13         DEUTSCHE BANK TRUST COMPANY 
14         AMERICAS, 
15    
16                                             Plaintiff‐Counter‐              
17                                             Defendant‐Appellee, 
18                                   
19                                  v.                                             No. 16‐3657‐cv(L), 
20                                                                                     16‐3806‐cv(XAP) 
21         SERENGETI OPPORTUNITIES MM LP, 
22         SERENGETI LYCAON MM LP, 
23    


     * Judge Edward R. Korman, of the United States District Court for the Eastern District of 
     New York, sitting by designation. 
 1                                           Defendants‐Cross‐Claimants‐ 
 2                                           Counter‐Claimants‐Cross‐  
 3                                           Defendants‐Appellants‐Cross‐ 
 4                                           Appellees, 
 5           
 6                      v.                                                            
 7                                                                                        
 8          AMERICAN GENERAL LIFE INSURANCE  
 9          COMPANY, 
10    
11                                    Defendant‐Cross‐Defendant‐ 
12                                    Cross‐Claimant‐Appellee‐Cross‐ 
13                                    Appellant,      
14                                                                        
15          DEPOSITORY TRUST COMPANY, as legal owner or 
16          holder of Notes under the Trust Deed dated as of February 
17          26, 2003, among Northlake CDO I Limited, as Issuer, 
18          Northlake CDO I Corporation, as Co‐Issuer, and Deutsche 
19          Bank Trust Company Americas, as Trustee, NORTHLAKE 
20          CDO I LIMITED, NORTHLAKE CDO I CORPORATION, 
21          DOES 1 THROUGH 100, owners of beneficial interests in 
22          Notes under the Trust Deed, DOES 101 THROUGH 200, 
23          owners of beneficial interests in Preferred Shares under 
24          the Trust Deed, 
25    
26                                           Defendants.** 
27           
28          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
29    
30          For Appellants‐Cross‐Appellees 
31          Serengeti Opportunities MM LP,  
32          Serengeti Lycaon MM LP:                                   MICHAEL HANIN (Henry 
33                                                                    Brownstein, Kasowitz, Benson, 
34                                                                    Torres & Friedman LLP, 
35                                                                    Washington, DC, on the brief), 
36                                                                    Kasowitz, Benson, Torres & 
37                                                                    Friedman LLP, New York, NY. 
38           
39          For Appellee‐Cross‐Appellant 
40          American General Life Insurance 
41          Company:                                                  HOWARD R. HAWKINS, JR. 


     ** The Clerk of Court is directed to amend the official caption as set forth above. 
                                                         2 
 1                                                      (Ellen M. Halstead, Joshua P. 
 2                                                      Arnold, on the brief), 
 3                                                      Cadwalader, Wickersham & 
 4                                                      Taft LLP, New York, NY. 
 5          
 6         Appeal from a judgment of the United States District Court for the 

 7   Southern District of New York (Gregory H. Woods, Judge).   

 8         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

 9   AND DECREED that the judgment of the District Court is AFFIRMED. 

10         Serengeti Opportunities MM LP and Serengeti Lycaon MM LP 

11   (collectively, “Serengeti”) appeal from a judgment of the District Court (Woods, 

12   J.) denying their motion for judgment on the pleadings and granting American 

13   General Life Insurance Company’s (“AGL”) motion for judgment on the 

14   pleadings.  AGL, the prevailing party, cross‐appeals from the District Court’s 

15   denial of its claim for attorneys’ fees under English law.  We assume the parties’ 

16   familiarity with the facts and record of the prior proceedings, to which we refer 

17   only as necessary to explain our decision to affirm. 

18          After an independent review of the record (including the transaction 

19   documents, notes, and offering memorandum), we affirm the District Court’s 

20   resolution of the payment priority issue under New York and English law for 

21   substantially the reasons stated by the District Court in its memorandum opinion 


                                              3 
 1   and order of September 30, 2016.   

 2         As to AGL’s cross‐appeal, we discern no error in the District Court’s 

 3   determination that New York’s prohibition on attorney fee shifting applies in this 

 4   case rather than the English rule that generally entitles a prevailing party to 

 5   recover its attorneys’ fees.  The Security Agreement includes a choice‐of‐law 

 6   provision stating that the Agreement shall be governed by New York law, except 

 7   for two provisions concerning priority of payments and subordination that are 

 8   governed by English law.  As a matter of public policy, New York prohibits 

 9   courts from inferring that parties have agreed to attorney fee shifting “unless the 

10   intention to do so is unmistakably clear from the language” of the contract.  

11   Hooper Assocs., Ltd. v. AGS Computs., Inc., 74 N.Y.2d 487, 492 (1989).  Here, the 

12   Security Agreement’s designation of English law to govern two contractual 

13   provisions that are unrelated to attorney fee shifting, without more, does not 

14   demonstrate with sufficient clarity that the parties intended to permit attorney 

15   fee shifting in this case.  As a result, New York’s prohibition on attorney fee 

16   shifting applies—a prohibition that reflects New York’s “fundamental legislative 

17   policy decision that . . . it is undesirable to discourage submission of grievances 

18   to judicial determination” in New York.  Mighty Midgets, Inc. v. Centennial Ins. 



                                               4 
1   Co., 47 N.Y.2d 12, 22 (1979) (emphasis added).  Accordingly, we affirm the 

2   District Court’s decision to deny AGL’s claim for attorneys’ fees. 

3         We have considered the parties’ remaining arguments and conclude that 

4   they are without merit.  For the foregoing reasons, the judgment of the District 

5   Court is AFFIRMED.  

6                                         FOR THE COURT: 
7                                         Catherine O’Hagan Wolfe, Clerk of Court 




                                             5